DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case the thermal control actuation mechanism is an actuator per paragraph 0027. The inertial measurement unit is interpreted as a unit which utilizes one or more gyroscopes and one or more accelerometers per paragraph 0014 of the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1, 3-5, 8, 10-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinke (US Patent 3,478,819) in view of Hoover et al. (US Patent 6,060,166).
Regarding claim 1, Reinke discloses (Figures 1-3) a system for sensor thermal management and stabilization, the system comprising: a sensor block (sensor block 10); one or more sensors mounted on the sensor block (sensors 8 seen in figure 2 and 3); one or more heaters mounted on the sensor block (heaters provide heat to the sensors at arrow 41 per Col. 3, line 42-59, where heater power is provided to each individual sensor 8 when it drops below a normal operating temperature); a chassis coupled to the sensor block (package housing 24);
 a thermal conductor moveably coupled between the sensor block and the chassis (  the conductor  piston 20 of thermal actuator 17  which thermally couples the block 10 and the chassis at housing 24 per Col. 2, line 59 through Col. 3, line 7 where the piston 20 creates or removes metal to metal contact changing the thermal resistance between the block 10 and the housing 24); and 
a thermal control actuation mechanism operatively connected to the thermal conductor  and to the chassis (thermal responsive element 16 of thermal actuator 17 per Col. 2, line 45-58 forms a coupling between the chassis at housing 24 and piston 20 which is operatively moved by the thermal actuator 17 which operatively couples the three components to make a thermal coupling of the sensor block 10 to the piston 20 and the housing 24 which are coupled by the actuator  Per Col. 2 line 59-67) ; wherein the thermal control actuation mechanism is operative to cause the thermal conductor to vary a total thermal conductance from the sensor block to the chassis by moving the thermal conductor toward the chassis or away from the chassis ( thermal responsive element 16 causes the actuation of the piston  20 to move toward or away from the chassis at housing 24 as seen in figure 1, which in turn changes the thermal resistance per Col. 
However Reinke does not discloses that the thermal conductor comprises as least one flexible thermally conductive strap, as Reinke does not explicitly discloses that the piston is flexible.
Hoover teaches (Figures 1a - 2b) a flexible thermally conductive strap (flexible thermal shunt 10) to provide a thermal coupling for transfer of heat between two components of a spacecraft (per Col. 2, line 63 through Col. 3, line 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the thermal connection in the form of a piston head of Reinke to include a flexible thermal shunt of Hoover to form a heat transfer connection, doing so would provide a thermal connection that would be more efficient in terms of thermal conductivity and far lighter than a pure metal connection as recognized by Hoover (Per Col. 2, line 37-48).
Regarding claim 3, Reinke as modified discloses the claim limitations of claim 1 above and Hoover further discloses the flexible thermally conductive strap comprises a graphite fiber thermal strap thermal strap (flexible thermal shunt 10 is made of graphite fibers 3 per Col. 3 line 3-7).
Regarding claim 4, Reinke as modified disclose the claim limitations of claim 1 above and Reinke further discloses the thermal control actuation mechanism includes an actuator (thermal responsive element 16 of actuator 17), a terminal block coupled to the at least one thermal strap and the actuator (flange 22 and piston rod 19 connect the thermal strap at piston 
Regarding claim 5, Reinke as modified disclose the claim limitations of claim 4 above and Reinke further discloses the actuator comprises an automatic thermally- driven actuator (thermally responsive element is thermally driven to expand and contract per Col. 2, line 45-49).
Regarding claim 8, Reinke as modified disclose the claim limitations of claim 1 above, and Reinke further discloses the thermal control actuation mechanism is operative to cause the thermal conductor to vary the total thermal conductance from the sensor block to the chassis (thermal responsive element 16 of thermal actuator 17 per Col. 2, line 45-58 forms a coupling between the chassis at housing 24 and piston 20 which is operatively moved by the thermal actuator 17 which operatively couples the three components to make a thermal coupling of the sensor block 10 to the piston 20 and the housing 24 which is a heat sink  Per Col. 2 line 59-67).
Regarding claim 10, Reinke as modified discloses the claim limitations of claim 1 above and Reinke further discloses the one or more heaters are configured to maintain the sensor block at a substantially constant temperature (the heater maintains the sensors at an operating temperature per Col. 2 line 30-36).
Regarding claim 11, Reinke as modified discloses the claim limitations of claim 1 above and Reinke further discloses the chassis (24) is coupled to the sensor block (10) with one or more isolators (fixed thermal resistance path 32 seen in figure 2 and 3, which is a thermal resistance created in constructing the sensor arrangement between the housing 24 and sensor block 10 and preferably represents as high a thermal resistance as possible per Col. 3, line 21-24).
Regarding claim 12, Reinke as modified discloses the claim limitations of claim 1 above and Reinke further discloses the one or more sensors comprise one or more inertial sensors (the sensors 8 are part of an inertial platform as a gyroscope per Col. 1, line 14-22).
Regarding claim 13, Reinke as modified discloses the claim limitations of claim 12 above and Reinke further discloses the one or more inertial sensors are implemented in an inertial measurement unit (the sensors 8 are part of an inertial platform as a gyroscope per Col. 1, line 14-22).
Regarding claim 14, Reinke as modified discloses the claim limitations of claim 13 above and Reinke further discloses the inertial measurement unit is implemented in a vehicle comprising an aircraft, a spacecraft, or a satellite (a space vehicle per Col. 1, line 9-14).
Regarding claim 15, Reinke discloses (Figures 1-3) a system for inertial sensor thermal management and stabilization, the system comprising: a sensor block (sensor block 10); one or more inertial sensors mounted on the sensor block (sensors 8 seen in figure 2 and 3, where the sensors 8 are part of an inertial platform as a gyroscope per Col. 1, line 14-22); one or more heaters mounted on the sensor block (heaters provide heat to the sensors at arrow 41 per Col. 3, line 42-59, where heater power is provided to each individual sensor 8 when it drops below a normal operating temperature); one or more isolators coupled to the sensor block (a fixed thermal resistance path 32 seen in figure 2 and 3, which is a thermal resistance created in constructing the sensor arrangement between the housing 24 and sensor block 10 and preferably represents as high a thermal resistance as possible per Col. 3, line 21-24); 
a chassis coupled to the one or more isolators such that the chassis is separated from the sensor block (package housing 24 coupled to the sensor block 10 via thermal resistance path 32 and separated from the sensor block 10 as seen in figure 1-3); 
at least one thermally conductive strap moveably coupled between the chassis and the sensor block (the piston 20 provides a thermal link between the chassis at housing 24 and the sensor block 10 per Col. 2, line 59 through Col. 3, line 7); 
a thermal control actuation mechanism (thermal actuator 17 including thermal responsive element 16 per Col. 2, line 45-58) operatively coupled to the at least one thermally conductive strap and to the chassis (thermal responsive element 16 of thermal actuator 17 
However Reinke does not discloses that the thermally conductive strap is flexible, as Reinke does not explicitly discloses that the piston is flexible.
Hoover teaches (Figures 1a - 2b) a flexible thermally conductive strap (flexible thermal shunt 10) to provide a thermal coupling for transfer of heat between two components of a spacecraft (per Col. 2, line 63 through Col. 3, line 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the thermal connection in the form of a piston head of Reinke to include a flexible thermal shunt of Hoover to form a heat transfer connection, doing so would provide a thermal connection that would be more efficient in terms of thermal conductivity and far lighter than a pure metal connection as recognized by Hoover (Per Col. 2, line 37-48).

Regarding claim 16, Reinke as modified discloses the claim limitations of claim 15 above and Reinke further discloses the thermal control actuation mechanism includes an actuator (thermal responsive element 16 of actuator 17), a terminal block coupled to the at least one thermally conductive strap and the actuator (flange 22 and piston rod 19 connect the thermal strap at piston 20 to the actuator 17 as seen in figure 1), and at least one spring engaged with the terminal block (return spring 21) and Hoover discloses a flexible thermally conductive strap as noted above.
Regarding claim 19, Reinke as modified disclose the claim limitations of claim 15 above, and Reinke further discloses the thermal control actuation mechanism is operative to cause the thermally conductive strap to vary the total thermal conductance from the sensor block to the chassis (thermal responsive element 16 of thermal actuator 17 per Col. 2, line 45-58 forms a coupling between the chassis at housing 24 and piston 20 which is operatively moved by the thermal actuator 17 which operatively couples the three components to make a thermal coupling of the sensor block 10 to the piston 20 and the housing 24 which is a heat sink  Per Col. 2 line 59-67).
Regarding claim 20, Reinke as modified discloses the claim limitations of claim 15 above and Reinke further discloses total thermal conductance is varied to maintain the sensor block at a substantially constant temperature (the actuator 17 acts as a buffer for external ambient temperature changes to maintain precise temperature control per Col. 3 line 62-74).
Claim 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinke (US Patent 3,478,819) in view of Hoover et al. (US Patent 6,060,166) and Malik et al. (US Patent Application Publication US 2010/0152066 A1).
Regarding claim 6, Reinke as modified disclose the claim limitations of claim 4 above, however Reinke does not disclose the actuator comprises an electrically-controlled actuator.

It would have been obvious to one of ordinary skill in the art to have modified the thermally responsive element of Reinke to be an electronically controlled relay as taught by  Malik, doing so would provide a known alternative actuation structure for establishing thermal contact that could be activated upon a specific temperature reading from a sensor on an object to be temperature  controlled to move a thermal contact into an open or closed positon as recognized by  Malik (per paragraph 0029). 
Regarding claim 18, Reinke as modified discloses the claim limitations of claim 16 above, however Reinke does not disclose the actuator comprises an electrically-controlled actuator that includes an electrical solenoid.
Malik discloses (Figures 1-4B and 8) a thermal control actuation mechanism  with an actuator that includes an electrical solenoid (thermal contact 130 which may be a latching type relay with a solenoid per paragraph 0070 with a solenoid explicitly as shown at 82 in figure 8 per papgah 0093-0094) for varying thermal conductance between two bodies (between a thermal mass 120 and an object of interest 110 per paragraph 0029 and 0030 and  additionally per paragraph 0094) where the actuator is electronically controlled actuator  (Control circuit 160 drives the thermal contact 130 to an open or closed position per paragraph 0029).
It would have been obvious to one of ordinary skill in the art to have modified the thermally responsive element of Reinke to be an electronically controlled relay as taught by  Malik, doing so would provide a known alternative actuation structure for establishing thermal . 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinke (US Patent 3,478,819) in view of Hoover et al. (US Patent 6,060,166) and Griffiths et al. (US Patent Application Publication US 2008/0049398 A1).
Regarding claim 17, Reinke as modified discloses the claim limitations of claim 16 above and Reinke further discloses the actuator comprises an automatic thermally- driven actuator that includes a plunger driven by an internal thermally responsive element (shaft 19 is driven by the change in state of thermally responsive element 16 per Col. 2, line 45-67) .
	However Reinke does not explicitly discloses that the thermally responsive element is a wax as Reinke is silent as to the specific composition of the element 16.
	Griffiths discloses (Figures 1-3) an actuator (110, 310 which may be a wax actuator per paragraph 0049, where the wax is a thermal expansive substance per paragraph 0054) which motivates a thermal connection between two bodies to change the heat transfer between two bodies (Per paragraph 0051-0052).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the actuator of Reinke to be a wax actuator as taught by Griffiths. Doing so would provide a known type of actuator material for establishing a thermal connection between the two bodies as recognized by Griffiths (per paragraph 0052 and 0054).
Response to Arguments
Applicant’s arguments, see page 6-7, filed 9/21/2021, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112  of 6/21/2021 has been withdrawn. 
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive. Regarding the applicant’s arguments that Reinke in view of Hoover do not teach the newly amended independent claims which require a flexible thermally conductive strap and the thermal control actuation mechanism operatively connected to thermal conductor or the flexible thermally conductive strap and the chassis. The examiner respectfully disagrees and notes that the combination of Reinke in view of Hoover teaches the flexible thermally conductive strap, as Reinke is silent as to the flexibility of its thermally conductive strap, Hoover explicitly discloses the flexibility of its thermally conductive strap as noted above. Further in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case the Hoover reference explicitly states that the flexible connection provides a thermal connection that would be more efficient in terms of thermal conductivity and far lighter than a pure metal connection as recognized by Hoover (Per Col. 2, line 37-48). As such the reference of hoover explicitly states a reason to use the flexible connection it discloses as opposed to the metal connection disclosed in the conductor piston 20 of Reinke which disclose a metal to metal contact per Col. 2, line 59-67. As such a person of ordinary skill in the art would be motivated to substitute the the flexible connector of Hoover to replace the metal to metal connector disclosed by Reinke, to provide a more efficient in terms of thermal conductivity as explicitly recognized by Hoover.
 Additionally regarding the argument that Reinke does not disclose that thermal control actuation mechanism is connected to the chassis, The examiner notes that the claims use the words operatively  connected or operatively coupled to the chassis. As such any connection .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763